                           UNITED STATES DISTRICT COURT

                          SOUTHERN DISTRICT OF NEW YORK


CHRISTA McAULIFFE INTERMEDIATE
SCHOOL PTO, INC.; CHINESE                       _____ Civ. __________ (_____)
AMERICAN CITIZENS ALLIANCE OF
GREATER NEW YORK; ASIAN
AMERICAN COALITION FOR                                MOTION FOR
EDUCATION; PHILLIP YAN HING                         JUDICIAL NOTICE
WONG; YI FANG CHEN; and CHI WANG,

                                  Plaintiffs,

              -against-

BILL DE BLASIO, in his official capacity as
Mayor of New York; and RICHARD A.
CARRANZA, in his official capacity as
Chancellor of the New York City Department
of Education,

                            Defendants.
_____________________________________
       Pursuant to Federal Rule of Evidence 201, Plaintiffs move this Court to take judicial notice

of the following documents:

       1.     New York City’s websites Demographic Snapshot, including demographic data for

each public school in New York City, each school’s Economic Need Index, and an explanation of

the Economic Need Index metric. Exhibits 1-5 to Kieser Declaration in support of Plaintiffs’

Motion for Preliminary Injunction.

       2.     New York City’s website showing the new requirements for the Discovery

Program, indicating that Discovery will expand to 20 percent of each Specialized High School’s

incoming class by 2020 and be limited to students attending schools with an Economic Need Index

of 60 percent or above. RJN Exhibit A.

       3.     The New York City Department of Education’s presentation regarding its plans for

the Specialized High Schools, showing that (1) 61 percent of Asian Americans who received an

offer to attend a Specialized High School in 2018 were low income; and (2) The Department of

Education intends the changes to the Discovery Program to help racially balance the Specialized

High Schools. RJN Exhibit B.

       4.     A press release from the Office of the Mayor, in which Defendants Announce

changes to the Discovery Program at Specialized High Schools. RJN Exhibit J.

       5.     Data contained in an August 13, 2018, New York Times article, including (1) the

Specialized High School Admissions Test (SHSAT) cutoff for admission at each Specialized High

School in 2018; (2) the SHSAT cutoff score for the Discovery Program in 2018; (3) an explanation

of how the Discovery Program worked before 2018, including that Stuyvesant High School did

not maintain a program for several years before that year. RJN Exhibit F.




                                                1
       6.     Data contained in a June 14, 2018, Chalk Beat article detailing the number of

Specialized High School admissions offers received by students at each New York City middle

school in 2018. RJN Exhibit C.

       7.     Data contained in an August 14, 2018, Chalk Beat article detailing the percentage

of Discovery Program participants who were Asian-American in 2018. RJN Exhibit E.

       8.     The statements of Mayor de Blasio in an op-ed at Chalk Beat on June 2, 2018,

expressing his belief that the racial composition of the Specialized High Schools was a

“monumental injustice.” RJN Exhibit D.

       9.     Tweets by Mayor de Blasio from his official account on June 3, 2018, expressing

his belief that the Specialized High Schools did not admit enough Black or Hispanic students. RJN

Exhibits H and I.

       10.    Chancellor Carranza’s statement in a television interview that: “I just don’t buy into

the narrative that any one ethnic group owns admissions to these schools.” RJN Exhibit G.

       DATED: December 13, 2018.

                                           Respectfully Submitted,

                                                          S/ Joshua P. Thompson
                                           JOSHUA P. THOMPSON, Cal. Bar No. 250955*
                                           WENCONG FA, Cal. Bar No. 301679*
                                           OLIVER J. DUNFORD, Cal Bar No. 320143*
                                           CHRISTOPHER M. KIESER, Cal. Bar. No. 298486*
                                           Pacific Legal Foundation
                                           930 G Street
                                           Sacramento, CA 95814
                                           Telephone: (916) 419-7111
                                           Facsimile: (916) 419-7747
                                           E-Mail: JThompson@pacificlegal.org
                                           E-Mail: WFa@pacificlegal.org
                                           E-Mail: ODunford@pacificlegal.org
                                           E-Mail: CKieser@pacificlegal.org
                                           Counsel for Plaintiffs
                                           *Pro Hac Vice Motions Pending



                                                2
